Citation Nr: 1435892	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-42 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling prior to April 30, 2008; 100 percent from April 30, 2008, to July 31, 2008; and 70 percent thereafter. 


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to June 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 50 percent disability evaluation for PTSD.  

During the pendency of the appeal, in a February 2009 rating decision, the RO increased the disability evaluation for PTSD to 70 percent disabling effective May 9, 2006, the date of the claim for an increased evaluation, 100 percent disabling due to hospitalization from April 30, 2008, and 70 percent from August 1, 2008.  Since the RO did not assign the maximum disability rating possible outside of the temporary hospitalization period, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

Although the Veteran initially requested a hearing before a Veteran law Judge, he subsequently withdrew that request in December 2012.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of eligibility for attorney's fees, an earlier effective date for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), an earlier effective date for the grant of service connection for PTSD, and whether there was clear and unmistakable error in a June 2004 rating decision which denied service connection for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Records from SSA were initially associated with the claims folder in June 2001.  On his October 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran observed that VA did not have his complete SSA records.  In a letter also dated in October 2010, the Veteran's attorney indicated that an April 23, 2001, psychological consultation examination report was not in the claims folders and only part of the September 6, 2001, Administrative Law Judge decision had been obtained but not the actual decision.  Subsequently, the RO obtained additional records from SSA; however, the associated records pertained only to the Veteran's low back disability.  Still missing from the record are the April 23, 2001, psychological consultation examination report and the complete  September 6, 2001, decision.  Accordingly, on remand, all efforts must be undertaken to associate the Veteran's complete SSA records with the claims folders.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all SSA records concerning the Veteran, to specifically include the April 23, 2001, psychological consultation examination report, and the complete September 6, 2001, SSA Administrative Law Judge decision. The AOJ must perform all follow up indicated and document negative responses.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

